IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK LEE CARSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5375

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 12, 2015.

An appeal from an order of the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Patrick Lee Carson, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.